Citation Nr: 1047951	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the San Diego, 
California, Regional Office of the Department of Veterans Affairs 
(VA), which denied the Veteran's claim of entitlement to service 
connection for PTSD.  The Board notes that the agency of original 
jurisdiction over the current appeal is now the Los Angeles, 
California, VA Regional Office (RO).

In June 2010, the Veteran and his representative appeared at the 
RO to submit evidence and oral testimony in support of his claim 
before the undersigned traveling Veterans Law Judge.  The 
transcript of this hearing has been obtained and associated with 
the Veteran's claims file for consideration by the Board.


FINDING OF FACT

The Veteran's claimed stressors are related to his in-service 
fear of hostile military activity, consistent with the 
circumstances of his military service, and adequate to support a 
diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are 
met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f)(3) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As will be further discussed below, the Veteran's claim of 
entitlement to service connection for PTSD is being granted in 
full.  Therefore, the Board finds that any error related to the 
Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this 
claim is rendered moot by this fully favorable decision.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, there is no need to engage in any analysis 
with respect to whether the requirements of the VCAA have been 
satisfied concerning the claim on appeal.

Entitlement to service connection for PTSD

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that he currently suffers from PTSD as a 
result of his active military service.  Specifically, he reports 
that he was exposed to hostile military action in Vietnam, 
including coming under enemy rocket and mortar attack on several 
occasions while stationed in Long Binh, and while out driving on 
convoy duty.  His service records establish that he served in the 
Republic of Vietnam from October 1968 to October 1969 and that 
his military occupational specialty was as a truck driver 
attached to the 10th Transportation Company, 7th Battalion, 48th 
Group, based in Long Binh.  According to his oral and written 
testimony, he drove a truck on Highway 1 in supply convoys 
transporting food, supplies, weapons, ammunition, and personnel 
in support of military operations in III Corps in the Republic of 
Vietnam.  In addition to reporting that he came under enemy 
artillery fire while based at Long Binh, he also reported that 
around September - October 1969, shortly before he was scheduled 
to end his tour of duty in Vietnam and return to the United 
States, his convoy came under enemy fire and the jeep and tanker 
truck immediately behind him suffered direct hits, causing four 
American servicemen to become casualties.  (He believed that all 
four men were killed in the incident.)  He contends that these 
experiences have resulted in PTSD and therefore believes that 
service connection for this psychiatric disorder is warranted.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2) 
(2010); see also 38 U.S.C.A. § 1154(b) (West 2002).  

Where a determination is made that a veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the veteran's testimony.  See Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of the 
claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; 
Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

If a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is consistent 
with the places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  See 
38 C.F.R. § 3.304(f)(3) (2010).

A review of the Veteran's VA psychiatric treatment records 
indicates that he has been diagnosed with and treated for PTSD 
since 2006.  The VA medical records, which include psychiatric 
examination and treatment notes dated in April 2008 and July 
2009, reflect that the Veteran was evaluated by a psychiatric 
nurse and psychiatrist and diagnosed on Axis I with PTSD linked 
to combat-related stressors, with specific reference to his 
account of having come under enemy rocket and mortar fire while 
stationed in Long Binh in the Republic of Vietnam.  The Board 
accepts this as evidence of a current disability.  

The Veteran claims that he was exposed to several hostile 
military experiences in service in Vietnam that involved actual 
or threatened death or serious injury, or a threat to the 
physical integrity of himself or others.  None of these specific 
stressors have been verified by the RO.  See Formal Finding on 
Lack of Information Required to Corroborate Stressor(s), 
October 2009.

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  As referenced above, under 38 C.F.R. § 
3.304(f)(3), if an in-service stressor involves fear of hostile 
military or terrorist activity, service connection for PTSD may 
be established if: a VA psychiatrist or psychologist, or contract 
equivalent, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD; the claimed stressor is consistent 
with the places and circumstances of the Veteran's service; and 
the Veteran's symptoms are related to the claimed stressor.  See 
38 C.F.R. § 3.304 (2010).  In this case, as previously stated, 
the Veteran's personnel records show service in the Republic of 
Vietnam from October 1968 to October 1969.  His treating VA 
psychiatric care providers (which include a psychiatric nurse and 
a psychiatrist) have established that he has been clinically  
diagnosed with PTSD as a result of his fear of hostile military 
action while serving in Vietnam.  The clinical diagnosis and 
opinion regarding the Veteran's PTSD and its link to his reported 
stressors are consistent with his personnel records showing 
service in Vietnam.  Under the new regulation, 38 C.F.R. 
§ 3.304(f)(3) (2010), and affording the Veteran the full benefit 
of the doubt, the Board finds the VA diagnosis of PTSD and 
positive nexus opinion, when reviewed in the context of the 
Veteran's military records and service history, are sufficient to 
grant service connection for PTSD.

In sum, the Board finds that the clinical evidence of record is, 
at minimum, in relative equipoise regarding the question of 
whether the Veteran has PTSD which is related to his military 
service under the new PTSD regulation.  As such, the benefit-of-
the-doubt will be conferred in the Veteran's favor and his claim 
for service connection for PTSD is granted.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


